      Case: 3:20-cv-00224-NBB-RP Doc #: 87 Filed: 03/19/21 1 of 2 PageID #: 2246




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                    Oxford Division


 JOHN RASH,                                         )
                                                    )
                       Plaintiff,                   )
                                                    )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                                 )
                                                    )
 LAFAYETTE COUNTY, MISSISSIPPI,                     )
                                                    )
                       Defendant.                   )
                                                    )
                                                    )

  PLAINTIFF JOHN RASH’S RESPONSE TO DEFENDANT’S MOTION TO STRIKE

       Plaintiff John Rash respectfully submits this Response to Defendant’s Motion to Strike

Plaintiff’s Exhibits 45 through 48 from Plaintiff’s Response to Defendant’s Motion for Summary

Judgment (ECF No. 86).

       1.      Defendant’s motion seeks to strike from Plaintiff’s opposition to Defendant’s

Motion for Summary Judgment four articles published in the local and national press, on the basis

that Plaintiff did not produce copies of those materials to Defendant in discovery. The exhibits at

issue are publicly-available articles that corroborate that the Lafayette County Courthouse grounds

have historically been a gathering space for the local community.

       2.      Defendant’s motion to strike these materials should be denied because courts

properly consider publicly-available materials and secondary sources when conducting First

Amendment forum analysis, regardless of whether such materials are part of the discovery record.

       3.      Defendant’s motion should also be denied because Defendant did not suffer any

prejudice from any allegedly late or deficient disclosure of the four news articles at issue, and

indeed Defendant makes no argument that it was prejudiced. Therefore, even if there was a failure


                                                1
     Case: 3:20-cv-00224-NBB-RP Doc #: 87 Filed: 03/19/21 2 of 2 PageID #: 2247




to disclose or late disclosure of these exhibits, it was harmless under Fed. R. Civ. P. 37(c)(1).

          4.   Plaintiff submits the accompanying Memorandum of Law in support of this

Response.

          5.   For the foregoing reasons, Defendant’s Motion to Strike Plaintiff’s Exhibits 45

through 48 from Plaintiff’s Response to Defendant’s Motion for Summary Judgment should be

denied.

                                               Respectfully submitted,

 Dated: March 19, 2021

                                                             /s/ Joshua Tom
 SIMPSON THACHER & BARTLETT LLP                       AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood (pro hac vice)                 MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy (pro hac vice)                           Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                                 Landon Thames, MS Bar No. 105127
 New York, NY 10017                                   P.O. Box 2242
 (212) 455-2000                                       Jackson, MS 39225
 jyoungwood@stblaw.com                                Phone: (601) 354-3408
 irethy@stblaw.com                                    jtom@aclu-ms.org
                                                      lthames@aclu-ms.org
 C. Jackson Williams, MS Bar No. 7226
 P.O. Box 69
 Taylor, MS 38673                                     Attorneys for Plaintiff John Rash
 Phone: (662) 701-9447
 cjxn@mac.com


                                 CERTIFICATE OF SERVICE

        I, Joshua Tom, hereby certify that on March 19, 2021, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all parties
on file with the Court.


                                                        /s/ Joshua Tom
                                                        Joshua Tom




                                                  2
